Citation Nr: 0937413	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-38 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for left 
common peroneal neuropathy with foot drop status post left 
peroneal nerve release.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle fracture status post open reduction 
and internal fixation.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a T-12 fracture with degenerative joint disease 
(DJD) of the lumbar spine.

4.  Entitlement to a compensable rating for sinusitis.

5.  Entitlement to a compensable rating for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1985 to April 2006.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision that granted service connection for left 
peroneal neuropathy with foot drop status post left peroneal 
nerve release, rated 40 percent; residuals of a left ankle 
fracture status post open reduction and internal fixation, 
rated 10 percent; residuals of a T-12 fracture with 
degenerative joint disease of the lumbar spine, rated 10 
percent; sinusitis, rated 0 percent; and bronchitis, rated 0 
percent.  The Veteran initiated an appeal on additional 
matters, but his substantive appeal limited his appeal to the 
issues addressed herein.  In July 2009, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  At the hearing, 
the Veteran submitted additional evidence with a waiver of 
initial RO consideration.

In January 2009, the Veteran stated that the scars resulting 
from his peroneal nerve release and left ankle surgery should 
also be evaluated for higher ratings.  These matters are 
referred to the RO for any appropriate action.

The matter of entitlement to an increased rating for left 
peroneal neuropathy with foot drop status post left peroneal 
nerve release is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran if any action on his part is required. 

FINDINGS OF FACT

1.  The Veteran's service-connected postoperative residuals 
of a left ankle fracture are shown to be manifested by marked 
limitation of motion; ankylosis in plantar flexion is not 
shown.

2.  At no time during the appeal period is the Veteran's 
service-connected thoracolumbar spine disability shown to 
have been manifested by limitation of motion to 60 degrees or 
less; combined range of motion limited to 120 degrees or 
less; muscle spasm, severe guarding, or localized tenderness 
that resulted in an abnormal gait or contour; ankylosis; or 
incapacitating episodes.

3.  At no time during the appeal period is has the Veteran's 
sinusitis shown to have been manifested by incapacitating 
episodes requiring prolonged antibiotic treatment or 3 to 6 
non-incapacitating episodes manifested by headaches, pain, 
and purulent discharge or crusting.

4.  At no time during the appeal period is the Veteran's 
bronchitis shown to have been manifested by Forced Expiratory 
Volume in one second (FEV-1) value of 71 to 80 percent 
predicted or less, or a Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) value of 71 to 80 
percent or less.


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for the Veteran's 
postoperative residuals of a left ankle fracture.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; 
Diagnostic Code (Code) 5271 (2009).

2.  A rating in excess of 10 percent for residuals of a T-12 
fracture with lumbar spine DJD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 
5235, 5242, 5243 (2009).

3.  A compensable rating for sinusitis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97; 
Code 6513 (2009).

4.  A compensable rating for bronchitis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97; 
Code 6600 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the December 2006 rating decision on appeal granted 
service connection, and assigned disability ratings and 
effective dates for the awards, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An 
October 2007 statement of the case (SOC) provided notice on 
the "downstream" issue of entitlement to an increased initial 
rating.  The Veteran has had ample opportunity to 
respond/supplement the record.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in February 2006 and 
December 2008.  The Veteran and his representative have not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

II. Legal Criteria

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with a grant of service connection, and 
staged ratings are for consideration. 

III. Factual Background and Analysis

Residuals of left ankle fracture

On February 2006 VA examination (prior to discharge from 
service), it was noted that in August 2005 the Veteran 
sustained a left ankle fracture  that was surgically 
repaired, and that he was wearing an ankle brace.  He had a 
steppage gait on the left due to a left foot drop.  He was 
able to toe and tandem walk, but was unable to left heel walk 
due to the foot drop.  It was difficult to completely 
evaluate his ankle due to his foot drop; however, the 
examiner was able to determine that the ankle had minimal 
swelling and some tenderness along the area of the scar.  
Range of motion of the left ankle was:  Extension to 0 
degrees, flexion to 30 degrees, pronation to 10 degrees, and 
supination to 15 degrees.  Left ankle dorsiflexion strength 
was 0/5.  X-rays of the left ankle revealed changes 
consistent with previous surgery and chondromatosis.

On December 2008 private contractor examination on behalf of 
VA, the Veteran denied weakness, stiffness, swelling, heat, 
redness, giving way, locking, fatigability, or dislocation of 
the left ankle.  He complained of lack of ankle endurance and 
localized pain below the left medial malleolus that occurred 
approximately once a month and lasted for 3 hours.  He 
estimated that the severity of the pain was 3 on a scale from 
1 to 10.  The pain was elicited by activity and relieved by 
Motrin.  He was able to function in pain without medication; 
he wore an ankle brace as needed.  The examiner found no 
evidence of edema, effusion, weakness, tenderness, redness, 
heat, subluxation or guarding of ankle movement.  There was 
also no evidence of ankle deformity.  Range of passive left 
ankle motion was dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  Actively, there was no left foot 
dorsiflexion.  There was no additional functional impairment 
due to pain, fatigue, weakness, lack of endurance or 
incoordination, or after repetitive use.  Motor function was 
abnormal with findings of 0/5 strength in left foot 
dorsiflexion and great toe extension.  X-rays of the left 
ankle revealed a well-healed internally fixed fracture of the 
distal left fibula.  

At the hearing in July 2009, the Veteran testified that his 
physician told him that nothing further could be done to 
improve his left ankle disability.  He reported that he had 
to avoid long repetitive active motion or he would have to 
stay off his feet the next day due to pain and swelling.  His 
physician told him that the limited motion in the left ankle 
was due to left leg neuropathy. 

A July 2009 letter from E. R., M.D. states the Veteran had 
pain, stiffness, dysfunction, and deceased stamina in his 
left ankle due to lateral malleolus fracture and subsequent 
surgery.  He found the left ankle to demonstrate only 15 
degrees of dorsiflexion, generalized stiffness, and arthritic 
changes.  As a result, he was unable to run and had a loss of 
strength and fatigue of the entire left foot and ankle.  

The Veteran contends that his left ankle disability is more 
disabling than reflected by the 10 percent rating currently 
assigned.  

Residuals of a left ankle fracture are rated under Code 5271, 
which provides for a 10 percent rating where there is 
moderate limitation of ankle motion and a (maximum) 20 
percent rating where there is marked limitation of ankle 
motion.  A rating in excess of 20 percent requires ankylosis 
of the ankle in dorsal flexion.  38 C.F.R. § 4.71a, Codes 
5270, 5271.

Normal ranges of ankle motions are 0 to 20 degrees 
dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

At the outset the Board notes that during the appeal period 
there has been no significant fluctuation in severity of 
manifestations of the Veteran's residuals of left ankle 
fracture, so as to warrant staged ratings.  The absence of 
dorsiflexion on both examinations reported above strongly 
supports a finding that the Veteran has a marked limitation 
of left ankle motion, warranting a 20 percent rating under 
Code 5271,  There is no evidence that the ankle is ankylosed 
in plantar flexion,  Consequently, there is no basis in the 
record for the assignment of a rating in excess of 20 
percent.  

Because the Veteran has other left lower extremity pathology 
that is service-connected, the applicability of 38 C.F.R. 
§§ 4.14 (prohibition against pyramiding) and 4.68 (amputation 
rule) must be considered.  The Board finds that assigning an 
increased rating based on marked limitation of motion does 
not violate § 4.14 because the rating under Code 8521 
recognizes neurological impairment that is not encompassed by 
the rating based on limitation of motion.  As for the 
amputation rule, governing caselaw provides that 4.68 is to 
be applied after the separate ratings are assigned, and the 
individual ratings are combined.  Consequently, consideration 
of § 4.68 at this time would be premature.  The RO will have 
the opportunity to address the matter in the first instance 
on remand.  [Notably, the matter of the rating for 
neurological impairment of the left lower extremity is being 
remanded.]  

Residuals of T-12 fracture with lumbar spine DJD 

On February 2006 VA examination (prior to discharge from 
service), it was noted that the Veteran sustained a T-12 
compression fracture with herniated disc in service.  He 
complained of low back pain that occasionally (once every 2 
months) radiated to the left leg.  The pain was dull and 
lasted only a few minutes.  He estimated that the intensity 
of the pain was 3 or 4 on a scale from 1 to 10.  The pain was 
exacerbated by standing for longs periods of time, sitting 
without back support, or exercise, and was relieved by 
reclining.  There was no paresthesia or bowel/bladder 
incontinence.  There was slight kyphosis at the thoracic 
spine, but no tenderness.  Range of low back motion was 
flexion to 90 degrees, extension to 30 degrees, bilateral 
rotation to 45 degrees, lateral bend to the right to 30 
degrees with mild pain, and lateral bend to the left to 40 
degrees.  There was no additional limitation of motion due to 
weakness, excess fatigability, or incoordination.  X-rays of 
the thoracolumbar spine revealed DJD and mild kyphosis.  

On December 2008 private contractor examination on behalf of 
VA, the Veteran denied stiffness, numbness, and bladder/bowel 
incontinence due to his spine disorder.  He complained of 
localized mid to low back pain every 2 months that lasted for 
1 hour.  He estimated that the severity of his back pain was 
3 on a scale from 1 to 10.  Pain occurred with prolonged 
standing and was relieved by activity.  He was able to 
function during periods of pain without medication.  He was 
not receiving treatment for his disability, nor was he 
incapacitated by it.  The examiner noted that there was no 
evidence of radiating pain on movement of the thoracolumbar 
spine.  There was tenderness but no muscle spasm.  The 
Veteran's posture was within normal limits and he had a 
steppage gait.  The straight leg test was negative.  Lumbar 
flexion, extension, and lateral bend to the right were 
identical to the range of motion demonstrated on the prior 
examination.  Bilateral rotation and left lateral extension 
had decreased to 30 degrees.  There was no evidence that the 
spine function was additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination, or after 
repetitive use.  There were no signs of lumbar intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  The spine had a normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curves of the spine.  Thoracic spine X-rays were 
within normal limits.

A June 2009 private treatment record notes the Veteran's 
complaints of low back pain.  He had decreased range of 
lumbar motion; however, no specific measurements were 
reported.  

At the hearing in July 2009, the Veteran testified that the 
severity of his back pain was 8 (on a scale of 10), and that 
he found it hard to even drive to a doctor's appointment.  
His back pain was only alleviated by reclining flat and 
taking anti-inflammatory medication.  He stated that he 
frequently traveled to conventions or conferences for his job 
and that it included a lot of networking.  If he had to stand 
for any period of time his back would start to freeze up and 
he would have to sit down.  If he pushed himself too hard 
then he would lie down and wait for it to resolve.  

The Veteran contends that his thoracolumbar spine disability 
is more disabling than reflected by a 10 percent rating.  In 
a January 2009 statement, he specifically reported that he 
could not stand more than 20 to 30 minutes due to pain  He 
added he had almost daily muscle spasms that lasted several 
hours at a time (and that they were not present during his 
evaluations).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Code 5237.  A 40 percent rating 
is warranted where there is forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment, are to be 
rated separately, under the appropriate Code.  Id., Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note (2).

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Id., Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, 38 C.F.R. § 4.71a, Code 
5243, a 20 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating will be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months. An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id., Note (1).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.

Initially, the Board notes that staged ratings are not 
warranted.  The evidence of record does not show that at any 
time thoracolumbar motion was limited to less than 60 degrees 
or that the combined range of motion was less than 120 
degrees.  The findings actually show that the range of motion 
was normal.  The Veteran believes he is entitled to a higher 
rating because he has had frequent muscle spasms, he's very 
guarded with his back, and X-rays have shown kyphosis.  
However, such manifestations must be severe enough to produce 
an abnormal contour of the spine.  Significantly, there was 
no indication of guarding or muscle spasms on his 2006 or 
2008 examinations.  Furthermore, even if the kyphosis noted 
in service had been shown on the X-rays in 2008, it would 
only warrant a 20 percent rating if a physician opined that 
it was due to muscle spasm or severe guarding.  There is no 
such opinion in the record.

As there is no evidence that the Veteran's thoracolumbar 
spine disability has been manifested by incapacitating 
episodes (periods of bed rest prescribed by a care-provider), 
nor have such episodes been alleged.  Consequently rating the 
disability as disc disease based on incapacitating episodes 
is not warranted..

The preponderance of the evidence is against the Veteran's 
claim for an increased rating for his service-connected 
thoracolumbar spine disability; consequently, the claim must 
be denied.

Sinusitis

On February 2006 VA examination (prior to discharge from 
service), it was noted that the Veteran was treated 
occasionally with antibiotics for his chronic sinusitis.  The 
last episodes of sinusitis were in 2001 and 2004.  The 
Veteran used Allegra and Flonase daily, which helped him 
considerably.  On physical examination his throat and nose 
were normal.  

On December 2008 private contractor examination on behalf of 
VA, the Veteran complained of congestion and drainage.  
Although he reported that his symptoms were constant, he 
indicated they were not incapacitating.  He reported 
headaches, but antibiotic treatment for 4 to 6 weeks was not 
needed.  He denied symptoms of thick and foul smelling 
discharge from the nose, interference with breathing through 
the nose, pain, crusting, or hoarseness.  He continued to use 
Allegra, Flonase, and saline rinses with good results.  There 
were no nasal obstruction, deviated septum, partial loss of 
the nose, partial loss of the ala, or nasal polyps.  Neither 
rhinitis nor sinusitis was detected on examination.  Sinus X-
rays revealed mucosal thickening that extended along the 
lateral wall of the left maxillary antrum.  The remaining 
paranasal sinuses were clear.  The impression was chronic 
left maxillary sinusitis.

At the hearing in July 2009, the Veteran testified that he 
had constant congestion but that his condition was not as bad 
as it had been historically.  He used to have massive 
headaches associated with is congested sinuses to the point 
where he couldn't go to work.  When he was compliant with his 
medications, they appeared to work.  Since he filed his 
appeal, he had not had a single episode that required 
antibiotics.  

The Veteran contends that his sinusitis warrants a 
compensable rating because he uses medication daily to manage 
his symptoms.  He added that he easily had 3 to 6 non-
incapacitating episodes yearly that were characterized by 
headaches, purulent discharge, and congestion that interfered 
with his ability to hear.  He added that at least one of 
these events resulted in respiratory illness that began with 
congestion.

The Veteran's service connected sinusitis is rated under Code 
6513, and the General Rating Formula for Sinusitis (General 
Formula), which provides that where the disability is 
detected by X-ray only, a 0 percent is to be assigned.   A 10 
percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis.  A note following the General Formula 
defines an "incapacitating episode" as one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97.

The Board finds that the criteria for a compensable rating 
are not met.  There are no post-service medical records that 
show the Veteran received antibiotic treatment for sinusitis.  
At the hearing, he testified that he has not been treated 
with antibiotics since he filed his appeal.  Although he 
reported in a statement that he easily met the requirements 
of a 10 percent rating based on non-incapacitating episodes, 
this is not shown by the evidence as such episodes require 
manifestations of headaches, pain, and purulent discharge or 
crusting.  His 2008 VA examination indicates he complained of 
headaches, but denied pain, crusting, or thick and foul 
smelling discharge from his nose.  He also reported that his 
medications were effective.  Signs of sinusitis were not 
detected on physical examination.  According to his 
testimony, his symptoms were managed by medication and the 
only symptom that persisted was nasal congestion.  He also 
indicated that he no longer had headaches.   

While the Veteran had some early reports of headaches, he has 
denied pain and crusting and there is no evidence of a 
purulent discharge.  Since the criteria are stated in the 
conjunctive, all three conditions must be met (headaches, 
pain, and crusting or purulent discharge) to warrant a 
compensable rating.  See Camacho v. Nicholson, 21 Vet. App. 
360, 366 (2007) (finding that § 4.21 was not applicable to 
the criteria for a 40 percent rating for diabetes since it 
uses the conjunctive "and" ("requiring insulin, restricted 
diet, and regulation of activities") meaning that all three 
criteria must be met for entitlement to that rating).  As all 
three are not shown, a preponderance of the evidence is 
against the claim for a compensable rating and it must be 
denied.



Bronchitis

On February 2006 VA examination (prior to discharge from 
service), it was noted that the Veteran had 2 episodes of 
bronchitis in 2001 and 2004, both were treated without 
difficulty.  The diagnosis was recurrent bronchitis.  

On May 2008 VA examination, the Veteran complained of 
frequent nasal congestion, rhinorrhea, post nasal drip, and 
stuffiness in his ears.  He reported that his symptoms 
persisted through the years except for 2007, when there was 
improvement.  He usually sought treatment for these symptoms 
twice a year and he usually missed a couple of weeks of work 
each year due to his symptoms.  He used Allegra on a daily 
basis.  He could bicycle for approximately 1 hour, and jog 2 
miles in 20 minutes before he started to wheeze.  He used his 
inhaler about once a month, when his wheezing was bad.  
Pulmonary function studies in April 2008 were normal.  May 
2008 chest X-rays showed his lungs were clear and there were 
no pleural effusions.

On December 2008 private contractor examination on behalf of 
VA, the Veteran denied hemoptysis, loss of appetite, daily 
cough with blood-tinged sputum, orthopnea, cough with 
purulent sputum, or shortness of breath.  He stated he did 
not have any asthma attacks and he did not contract infection 
easily from his respiratory condition.  He had no episodes of 
respiratory failure that required respiration assistance from 
a machine.  Past treatment with antibiotic produced good 
results.  He did not need to use outpatient oxygen therapy.  
The physician noted that the Veteran's breath sounds were 
symmetrical and rhonchi or rales were not present.  Pulmonary 
Function Tests (PFTs) showed a forced expiratory volume in 
one second (FEV-1) of 98 percent predicted post-
bronchodilator, and a ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) of 82 percent 
post-bronchodilator.  The physician interpreted the study as 
normal and noted that there was no discrepancy between the 
PFT findings and the clinical examination.  He added that a 
DLCO was not needed as the PFTs were sufficient to evaluate 
the Veteran's pulmonary status.  Chest X-rays were within 
normal limits and revealed no acute disease.

At the July 2009 hearing, the Veteran alleged that that if he 
became immuno-compromised in the least bit, his postnasal 
drip would go from his throat to his lungs and it would 
evolve into bronchitis.  He alleged he had 5 episodes of 
bronchitis since 2001 with the last one occurring in January 
2008.  He reported that during one of those years he had 2 
episodes within a couple of months of each other.  These 
episodes progressed to point where he had to take medication 
to suppress his cough.  He also had blood-tinged sputum that 
he believed came from his throat rather than his lungs.  He 
had been to the emergency room 3 to 5 times.  The severest 
symptoms lasted for 7 days, but he was told that he would be 
in a weakened state for up to 30 days.  

The Veteran's bronchitis has been assigned a 0 percent rating 
under 38 C.F.R. § 4.97, Code 6600, which provides for a 10 
percent rating for bronchitis when the FEV1 is 71 to 80 
percent predicted, or; FEV1/FVC is 71 to 80 percent 
predicted, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent rating is assigned when the FEV1 is 56 to 70 percent 
predicted, or; FEV1/FVC is 56 to 70 percent predicted, or; 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating 
is assigned when the FEV1 is 40 to 55 percent predicted, or; 
FEV1/FVC is 40 to 55 percent predicted, or; DLCO (SB) of 40 
to 55 percent predicted, or with maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 
maximum 100 percent rating is awarded for FEV-1 less than 40 
percent of predicted value; or the ratio of FEV-1/FVC is less 
than 40 percent; or DLCO (SB) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Code 6600.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  PFTs are 
required to evaluate respiratory conditions except in certain 
situations.  If a DLCO (SB) test is not of record, evaluation 
should be based on alternative criteria as long as the 
examiner states why the DLCO(SB) test would not be useful or 
valid in a particular case.  When the PFTs are not consistent 
with clinical findings, evaluation should generally be based 
on the PFTs.  Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes with some 
exceptions.  When evaluating based on PFTs, post- 
bronchodilator results are to be used unless they are poorer 
than the pre-bronchodilator results, then the pre- 
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

The December 2008 PFTs showed that the post-bronchodilator, 
the FEV-1 was 98 percent predicted and the FEV-1/FVC was 82.  
These findings were based on a good effort by the Veteran and 
they do not meet the requirements for a compensable rating.  

The Veteran has objected that the RO did not consider pre-
bronchodilator findings, which revealed 80 percent FEV-1/FVC.  
He asserted that these findings would warrant a compensable 
rating.  The Board notes that the use of post-bronchodilator 
findings in rating respiratory disabilities has been in 
effect at all times relevant to this appeal and is the 
standard in pulmonary assessment.  61 Fed. Reg. 46723 (1996).  
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation).  Thus, it would be 
inappropriate to rate his disability using the method he 
suggested.

As the preponderance of the evidence is against the Veteran's 
claim for a compensable rating for bronchitis, such claim 
must be denied. 

The Board has considered whether any of these service-
connected disabilities warrant referral for extraschedular 
consideration.  There is no objective evidence, or even 
allegation, suggesting that the disability picture presented 
by the Veteran's left ankle disability, thoracic spine 
disability, sinusitis, or bronchitis is exceptional (as 
noted, the manifestations shown during the appeal period is 
minimal) or that schedular criteria are inadequate (the 
impairment shown is entirely encompassed by the schedular 
criteria).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).  Consequently, referral for extraschedular 
consideration is not indicated.


ORDER

A 20 percent rating is granted for postoperative residuals of 
a left ankle fracture, subject to any limitations under 
38 C.F.R. § 4.68, and to the regulations governing payment of 
monetary awards .

A rating in excess of 10 percent for residuals of a T-12 
fracture with DJD of the lumbar spine is denied.

A compensable rating for sinusitis is denied.

A compensable rating for bronchitis is denied.


REMAND

The Veteran's left common peroneal neuropathy with foot drop 
status post left peroneal nerve release is currently assigned 
a maximum rating of 40 percent under 38 C.F.R. § 4.124a, Code 
8521.  However, a July 2009 letter from E. R., M.D., a 
private physician, suggests that the Veteran's disability had 
worsened.  In this regard, he stated that an EMG/nerve 
conduction study in April 2009 shows that the Veteran's 
disability possibly includes involvement of the sciatic nerve 
in addition to the complete involvement of the peroneal 
nerve.  To his understanding, this is a new finding and 
demonstrates a worsening of the condition to now include the 
sciatic nerve.  

Dr. E. R's opinion is insufficient of itself to establish 
that there is associated sciatic nerve impairment warranting 
an increased rating.  However, it is sufficient to warrant a 
comprehensive neurological examination to determine whether 
the disability has worsened and if such worsening includes 
involvement of the sciatic nerve.  If established, the 
sciatic nerve disability could warrant an additional separate 
rating under 38 C.F.R. § 4.124a, Code 8520.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a 
neurological evaluation of the Veteran to 
determine the nature and severity of his 
service connected peroneal nerve injury 
residuals, to include consideration of 
whether such disability encompasses 
sciatic nerve pathology.  His claims file 
must be reviewed by the physician in 
conjunction with the examination.  All 
pertinent findings should be reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50% or better probability) 
that the Veteran's peroneal nerve 
disability also involves the sciatic 
nerve (and if so describe in detail all 
impairment due to such pathology).  The 
examiner should specifically address the 
findings of the April 2009 EMG/nerve 
conduction studies and the July 2009 
opinion by Dr. E. R.  The examiner must 
explanation the rationale for all 
opinions given.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his 
representative opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


